DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 recites the limitation, "wherein the receiver starts receiving the reception signal during the ultrasonic wave is transmitted". This limitation is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUSHIMA (US 20170128038 A1) in view of Amemiya (US 20050124891 A1). 

Regarding claim 1, TSUSHIMA discloses 
An ultrasonic CT device (Fig. 1; Paragraph 0047, “The ultrasound diagnostic device 100 causes the probe 101 to perform transmission and reception of ultrasound, and generates ultrasound images based on signals output from the probe 101.”) comprising: 
a transducer array in which a plurality of transducers are arranged (Fig. 1, 101; Paragraph 0047, “The probe 101 has a plurality of transducer elements 101a arrayed at a front tip surface thereof.”); 
(Paragraph 0062, “The ultrasound diagnostic device 100 is characterized for including the transmitter 107 and the receiver 110.”) 
a transducer selector (Fig. 1, combination of elements 105 and 108, “transmission condition setter” and “reception condition setter”, respectively) disposed for each of the transceivers (Fig. 1 depicts elements 105 and 108 coupled to the transmitter and receiver (i.e. transceiver)), wherein 
the transceivers (Paragraph 0062, “The ultrasound diagnostic device 100 is characterized for including the transmitter 107 and the receiver 110.”) each include a transmitter (Fig. 1, 107, “transmitter”) configured to transmit a transmission signal to the transducer (Paragraph 0063, “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101.”), and a receiver (Fig. 1, 110, “receiver”) configured to receive a reception signal received by the transducer (Paragraph 0077, “The receiver 110 generates acoustic line signals based on electric signals that a plurality of transducer elements 101a have acquired based on ultrasound reflection received by the probe 101.”), 
the transducer selector (Fig. 1 combination of elements 105/108/113) includes a transmission transducer selector (Fig. 1, element 105, “Transmission condition setter”) and a reception transducer selector (Fig. 1, elements 108 and 113, “Reception condition setter” and “In-puncture reception transducer element array selector”), 
the transmission transducer selector (Fig. 1, element 105) is configured to selectively connect the transmitter to any one of the transducers in the transducer array (Paragraph 0055, “The transmission condition setter 105 generates information indicating a group of transducer elements 101a that are to perform ultrasound transmission, and outputs the information to the transmission beam former 106.”), 
the reception transducer selector is independent of the transmission transducer selector (Fig. 1, element 108, “Reception condition setter” is separate from the “Transmission condition setter” element 105), and is configured to selectively connect the receiver to any one of the transducers in the transducer array (Paragraph 0055, “The reception condition setter 108 generates information indicating a group of transducer elements 101a whose receive signals are to be used for the generation of acoustic line signals, and outputs the information to the reception beam former 109.”), and 
the transmission transducer selector (Fig. 1, element 105) and the reception transducer selector (Fig. 1, elements 108 and 113) respectively connect a transmitter and a receiver in one transceiver (Fig. 1, 105 is coupled to transmitter unit 107 and 108 is coupled to receiver unit 110) to the same or different transducers (Paragraph 0190, “For example, the in-puncture reception transducer element array selector 113A may perform the selection of a reception transducer element array Rx based on one acoustic line signal sub-frame data item dsl having been generated in response to the most recent transmission event performed by using the same transmission transducer element array Tx as the processing-target transmission event. Alternatively, the in-puncture reception transducer element array selector 113A may perform the selection of a reception transducer element array Rx based on a plurality of acoustic line signal sub-frame data items dsl having been generated in response to transmission events after the most recent transmission event performed by using the same transmission transducer element array Tx as the processing-target transmission event.”).

Amemiya discloses, 
transceivers whose number is smaller than the number of the transducers (Paragraph 0036, “The transceiver section 6 has, for example, N channels. The number of the channels N is smaller than the number of transducers M in the ultrasonic probe 2. The transceiver section 6 sends driving signals supplied from the driving section 10 for driving the ultrasonic probe 2 to the ultrasonic probe 2 via the probe cable.”; where “N” number of transceiver channels is tantamount to “N” number of transceivers);
the transmission transducer selector and the reception transducer selector respectively connect a transmitter and a receiver in one transceiver to the same or different transducers (Paragraph 0035, “The high-voltage switches 5 are connected to the transceiver section 6, ultrasonic probe 2, and control section 9. The high-voltage switches 5 consist of, for example, M number of switches. The high-voltage switches 5 are turned on/off based on instructions from the control section 9 to connect the transceiver section 6 and ultrasonic probe 2. One embodiment of the switches of the present invention corresponds to the high-voltage switches 5.”) simultaneously (Paragraph 0056, “The ultrasonic probe 2 also continuously receives ultrasonic signals coming from the inside of the subject. Such transmission and reception are simultaneously conducted. This step corresponds to one embodiment of the transmitting/receiving step of the present invention.”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the feature of TSUSHIMA with Amemiya to incorporate the feature of having a multiple number of transceivers where the number of transceivers is smaller than the number of transducers and the feature of simultaneously connecting a transmitter and receiver in one transceiver to the same or different transducers. Both TSUSHIMA and Amemiya are considered analogous arts as they both disclose the use of ultrasound imaging by using a transceiver unit coupled to a controller to select the probing of transducer elements. TSUSHIMA is very similar to the instant application as it discloses many of the features of claim 1; however, TSUSHIMA fails to disclose the use of more than one transceivers and fails to specifically disclose that the number of transceivers is smaller than the number of transducer elements. Amemiya clearly discloses this feature in the citations shown where the number of transceiver channels (tantamount to transceivers in such a configuration) is smaller than the number of transducers. TSUSHIMA also discloses the feature of: the transmission transducer selector and the reception transducer selector respectively connect a transmitter and a receiver in one transceiver to the same or different transducers. However,  TSUSHIMA failed to disclose this feature being performed simultaneously. Amemiya is being used to disclose that such a  feature can be performed simultaneously and is known in the art to be performed simultaneously. The incorporation of the features mentioned above would allow for the transmission of multiple signals at the same time and the reception of such signals without delay (simultaneously) and would lead to a more efficient and accurate ultrasound imaging system. 

Regarding claim 2, TSUSHIMA further discloses
The ultrasonic CT device according to claim 1 (Fig. 1), further comprising: 
a control unit (Fig. 1, element 115, “controller”) configured to control operation of the transmission transducer selector and the reception transducer selector (Paragraph 0139, “The controller 115 controls each of the functional blocks of the ultrasound diagnostic device 100 based on instructions from the operation receiver 102. The controller 115 may be implemented, for example, by using a processor such as a CPU.”), wherein 
the control unit (Fig. 1, element 115, “controller”)  controls the transmission transducer selector and the reception transducer selector separately (Paragraph 0139, “The controller 115 controls each of the functional blocks of the ultrasound diagnostic device 100 based on instructions from the operation receiver 102. The controller 115 may be implemented, for example, by using a processor such as a CPU.”, where the controlling of each functional block of device 100 is tantamount to controlling elements 105 and 108 and 113 separately), such that the transmitter is connected to a transducer to transmit an ultrasonic wave (Paragraph 0063, “The transmitter 107 is connected to the probe 101, via the multiplexer 111. The transmitter 107 determines when a high voltage pulse is to be applied to each of some of the transducer elements 101a of the probe 101 (i.e., each of the transmission transducer elements 101a) to trigger ultrasound transmission from the probe 101.”), and the receiver is connected to a transducer to receive an ultrasonic wave (Paragraph 0077, “The receiver 110 generates acoustic line signals based on electric signals that a plurality of transducer elements 101a have acquired based on ultrasound reflection received by the probe 101.”).

Regarding claim 3, the combination of TSUSHIMA and Amemiya discloses [Note: what TSUSHIMA fails to disclose is strike-through]
The ultrasonic CT device according to claim 1, 





Amemiya discloses, 
wherein 
the transmission transducer selector and the reception transducer selector each include a number of switches (Paragraph 0061, “At Step ST12, the control section 9 selects transmitting elements to be connected to the transmitting channels and receiving elements to be connected to the receiving channels by the high-voltage switches 5, and turns on the high-voltage switches 5 corresponding to the selected transmitting and receiving elements. At that time, the control section 9 selects the plurality of elements to be connected to the transmitting channels separated by a predetermined number of elements in a predefined area, and turns on the high-voltage switches 5.”), the number being obtained by dividing the number of the transducers constituting the transducer array by a total number of the transceivers (It would be obvious to someone in the art that to apply a known technique (i.e. dividing the number of the transducers constituting the transducer array by a total number of the transceivers) to a known device (ultrasound CT device) ready for improvement to yield predictable results (obtaining a number of switches). It is known in the art that to couple each transducer element to each transceiver element via switches, there must be a number of switches which equals to the total number of transducers divided by the total number of transceiver), 
any one of the transducers is connected to a switch of the transmission transducer selector (Fig. 2 depicts that any one of the transducers, element 2, are connected to the High-voltage switches (i.e. transmission transducer selector, where the switches coupled with the controller implement the function of the selector)), 
any one of the transducers is connected to a switch of the reception transducer selector (Fig. 2 depicts that any one of the transducers, element 2, are connected to the High-voltage switches (i.e. reception transducer selector, where the switches coupled with the controller implement the function of the selector)), and 
the control unit (Fig. 1, CPU (Control section), element 9) performs control such that before a transmission signal is transmitted from the transmitter to the transducer (the configuration of the switches is set prior to the transmission of the signal - see citations below), one of the switches of the transmission transducer selector connected to one of the transceivers is selectively turned on (Paragraph 0061, “At Step ST12, the control section 9 selects transmitting elements to be connected to the transmitting channels and receiving elements to be connected to the receiving channels by the high-voltage switches 5, and turns on the high-voltage switches 5 corresponding to the selected transmitting and receiving elements.”), and one of the switches of the reception transducer selector is selectively turned on (Paragraph 0071, “Once the transmitting and receiving elements have been selected as described above, the control section 9 turns on the high-voltage switches 5 corresponding to the selected transmitting channels and those corresponding to the receiving channels (ST25)”), and then, the transmission signal is transmitted from the transmitter to the transducer (Paragraph 0072, “Consequently, the channels continuously transmit/receive ultrasonic signals by different elements in the ultrasonic probe 2 to/from the transceiver section 6. The image processing section 7 then produces an image based on thus-transmitted/received data.”, therefore, the selection of the switches for the transmission and reception elements of the signal are set prior to the transmission of the signal from the transmitter to the transducer).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of TSUSHIMA with Amemiya to incorporate the features shown above in claim 3. Both TSUSHIMA and Amemiya are considered analogous arts as they both disclose the use of ultrasound imaging by using a transceiver unit coupled to a controller to select the probing of transducer elements. TSUSHIMA is very similar to the instant application as it discloses many of the features of claim 1; however, TSUSHIMA fails to disclose the features mentioned shown above in claim 3. Amemiya clearly discloses these feature of using switches as part of the “transmission transducer selector” and the “reception transducer selector”. The features of having a separate transmission and reception transduce selector are already disclosed by TSUSHIMA. Amemiya discloses the feature of the “selector” using switches which allows the coupling of specific transmission and receptions channels for the ultrasound imaging of the target. It would be obvious to incorporate the features of Amemiya into each of the selectors of TSUSHIMA.  Additionally, Amemiya discloses the feature of selecting the switches for the transmission and reception channels prior to transmitting the ultrasound signal. The incorporation of the features mentioned above would allow for the transmission and reception of signals very close to the receiver as no delay is introduced in configuring the switches post transmission since the switches are already configured prior to transmission. Such a feature would allow for accurate imaging of the target area closer to the receiver. 

Regarding claim 4, TSUSHIMA further discloses
The ultrasonic CT device according to claim 2 (Fig. 1), wherein 
the receiver starts receiving the reception signal immediately after the ultrasonic wave is transmitted (Paragraph 0097, “Accordingly, for each transmission event, all the transducer elements 101a of the probe 101 are used for receiving ultrasound reflection in response to the transmission event, and a sequence of receive signals rf is generated for each transducer element 101a of the probe 101.”, where “receiving ultrasound reflection in response to the transmission event” is tantamount to receiving the reception signal immediately after the transmission of the transmit signal (i.e. transmission event)).

Regarding claim 5, the combination of TSUSHIMA and Amemiya discloses [Note: what TSUSHIMA fails to disclose is strike-through]
The ultrasonic CT device according to claim 2 (Fig. 1), 

Amemiya discloses, 
the receiver starts receiving the reception signal during the ultrasonic wave is transmitted (Paragraph 0013, “To attain the aforementioned object, a driving method of the present invention is for an ultrasonic diagnostic apparatus comprising transmitting/receiving means for continuously transmitting/receiving ultrasonic signals via channels, and a sector probe having transducers connectable to the channels via switches, the transducers being in a number larger than the number of the channels and arranged in one direction, and the method comprises the steps of: continuously transmitting ultrasonic signals toward a subject while connecting transducers in a predefined area to said channels, and continuously receiving reflected signals while connecting transducers in the other area to said channels”).

	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the feature of TSUSHIMA with Amemiya to incorporate the feature of: the receiver starts receiving the reception signal during the ultrasonic wave is transmitted. Both TSUSHIMA and Amemiya are considered analogous arts as they both disclose the use of ultrasound imaging by using a transceiver unit coupled to a controller to select the probing of transducer elements. TSUSHIMA is very similar to the instant application as it discloses many of the features of claims 1 and 2; however, TSUSHIMA fails to disclose the feature of: the receiver starts receiving the reception signal during the ultrasonic wave is transmitted. Amemiya discloses the feature of setting the switches for the transmission and reception channels prior to the transmission of the signal and then “continuously transmitting ultrasonic signals toward a subject while connecting transducers in a predefined area to said channels, and continuously receiving reflected signals while connecting transducers in the other area to said channels”. Therefore, the reception portion is configured to receive the signal even before the transmission of the signal and definitely during the time of when the ultrasound signal is being transmitted. Therefore, it would be obvious to modify the feature of TSUSHIMA with Amemiya to incorporate the feature of: the receiver starts receiving the reception signal during the ultrasonic wave is transmitted. The incorporation of such a feature would allow for close reflected signal to be received by the receiver as there is no delay in reception of the reflected signal. Such a feature would lead to more accurate ultrasound imaging results towards the base of the object. 

Regarding claim 6, TSUSHIMA further discloses
The ultrasonic CT device according to claim 1 (Fig. 1), wherein 
a transmission and reception separator (Fig. 1, element 113, “in-puncture reception transducer element array selector”) is disposed between the receiver and the reception transducer selector (Fig. 1, element 113, “multiplexer” acts a transmission and reception separator and is coupled between elements 110 (receiver) and 108”).

Regarding claim 7, TSUSHIMA further discloses
The ultrasonic CT device according to claim 1 (Fig. 1), wherein 
the reception transducer selector (Fig. 1 elements 108 and 113) also serves as a transmission and reception separator which is configured to separate the transmission signal and the reception signal and passes only the reception signal (Paragraph 0055, “The reception condition setter 108 generates information indicating a group of transducer elements 101a whose receive signals are to be used for the generation of acoustic line signals, and outputs the information to the reception beam former 109.”, there it is implied that the reception condition setter is configured to only pass reception signals to the receiver).

Regarding claim 8, TSUSHIMA further discloses
The ultrasonic CT device according to claim 3, wherein 
the number of the switches (Fig. 1, element 113, “in-puncture reception transducer element array selector” acts as a switch) of the transmission transducer selector is different from the number of the switches of the reception transducer selector (Fig. 1, as element 113 acts as a switch, reception transducer selector includes elements 108 and 113 and therefore the reception transducer selector will have one additional switch than the transmission transducer selector).

Regarding claim 11, the same cited section and analysis as claim 1 is applied.

Regarding claim 12, TSUSHIMA further discloses
The control method of the ultrasonic CT device according to claim 11, wherein: 
after the transducers are selectively and separately connected to the transmitter and the receiver (Fig. 1, transducers 101a are selectively and separately connected to transmitter 107 and receiver 110, where the controller 115 controls the functionality of each the transmitter and receiver components) by the transmission transducer selector (Fig. 1, element 105) and the reception transducer selector (Fig. 1, elements 108 and 113), a transmission signal is transmitted from the transmitter to a transducer connected therewith, an ultrasonic wave is transmitted (Fig. 1, element 105, Paragraph 0071, “The transmission beam former 106 receives the transmission control signal from the transmission condition setter 105, and based on the transmission control signal, outputs a high voltage to each transmission transducer element 101a to trigger ultrasound transmission from the probe 101.”), and a reception signal from a transducer that receives the ultrasonic wave is received by the receiver connected to the transducer (Fig. 1, element 108, Paragraph 0079, “For each transmission event, the reception condition setter 108 generates a reception control signal and supplies the reception beam former 109 with the reception control signal. The reception control signal causes the reception beam former 109 to generate acoustic line signals based on electric signals that a plurality of transducer elements 101a acquire based on ultrasound reflection received by the probe 101 in response to the transmission event.”).

Regarding claim 13, the same cited section and analysis as claim 1 is applied.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSUSHIMA (US 20170128038 A1) in view of Amemiya (US 20050124891 A1) further in view of Sandhu (US 20180185005 A1). 

Regarding claim 9, the combination of TSUSHIMA and Amemiya discloses [Note: what the combination of TSUSHIMA and Amemiya fails to disclose is strike-through]
The ultrasonic CT device according to claim 1, 

Sandhu discloses, 
the transducer array (Fig. 1C, elements 122, “transducer elements”) has a shape in which a part of transducers is disposed at positions where ultrasonic waves transmitted from another part of transducers are able to be directly received (Paragraph 0034, “As shown in FIGS. 1B and 1C, a ring-shaped transducer 120 with transducer elements 122 can be located within the imaging tank 130 and encircle or otherwise surround the breast, wherein each of the transducer elements 122 can comprise one of the array of ultrasound transmitters paired with one of the array of ultrasound receivers.”, where a ring shape allows for waves transmitted from another part of the transducer to be directly received).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of TSUSHIMA and Amemiya with Sandhu to incorporate the feature of: the transducer array has a shape in which a part of transducers is disposed at positions where ultrasonic waves transmitted from another part of transducers are able to be directly received. TSUSHIMA, Amemiya and Sandhu and are considered analogous arts as they all disclose the use of ultrasound technology to image a target. However, the combination of TSUSHIMA and Amemiya fail to disclose the feature of: the transducer array has a shape in which a part of transducers is disposed at positions where ultrasonic waves transmitted from another part of transducers are able to be directly received. Sandhu discloses this feature when it discloses that the shape of the transducer array is in the shape of a ring. A ring shape configuration would allow for a part of transducers disposed at positions where ultrasonic waves transmitted from another part of transducers are able to be directly received. The incorporation of such a feature would allow for the ultrasound waves to pass through the object and allow for the imaging of the internal matter of the object.  

Regarding claim 10, the combination of TSUSHIMA and Amemiya and Sandhu discloses [Note: what the combination of TSUSHIMA and Amemiya fails to disclose is strike-through]
The ultrasonic CT device according to claim 9, 

Sandhu discloses, 
wherein 
the transducer array (Fig. 1C, elements 122, “transducer elements”)  has a ring shape (Paragraph 0034, “As shown in FIGS. 1B and 1C, a ring-shaped transducer 120 with transducer elements 122 can be located within the imaging tank 130 and encircle or otherwise surround the breast, wherein each of the transducer elements 122 can comprise one of the array of ultrasound transmitters paired with one of the array of ultrasound receivers.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the combination of TSUSHIMA and Amemiya with Sandhu to incorporate the feature of: wherein the transducer array has a ring shape. TSUSHIMA, Amemiya and Sandhu and are considered analogous arts as they all disclose the use of ultrasound technology to image a target. However, the combination of TSUSHIMA and Amemiya fail to disclose the feature of: wherein the transducer array has a ring shape. Sandhu discloses this feature when it discloses that the shape of the transducer array is in the shape of a ring. A ring shape configuration would allow for a part of transducers disposed at positions where ultrasonic waves transmitted from another part of transducers are able to be directly received. The incorporation of such a feature would allow for the ultrasound waves to pass through the object and allow for the imaging of the internal matter of the object.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648